Name: 2004/858/EC: Commission Decision of 15 December 2004 setting up an executive agency, the Ã¢ Executive Agency for the Public Health ProgrammeÃ¢ , for the management of Community action in the field of public health Ã¢  pursuant to Council Regulation (EC) NoÃ 58/2003
 Type: Decision
 Subject Matter: EU institutions and European civil service;  management;  European construction;  health
 Date Published: 2004-12-16; 2005-10-14

 16.12.2004 EN Official Journal of the European Union L 369/73 COMMISSION DECISION of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (2004/858/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to set up executive agencies in accordance with the general statute laid down by the said Regulation and to entrust them with certain management tasks relating to one or more Community programmes; this Decision does not affect the scope of the Regulation. (2) The purpose of empowering the Commission to set up executive agencies is to allow it to focus on core activities and functions which cannot be outsourced, without relinquishing control over, or ultimate responsibility for, activities managed by the said executive agencies. (3) Management of the programme of Community action in the field of public health, adopted by Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 (2), involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (4) The delegation to an executive agency of tasks related to programme implementation is possible, with a clear separation between the project programming stage, which is the task of the Commission, and the project implementation stage, which would be entrusted to the executive agency. (5) A cost-benefit study carried out for that purpose showed that the executive agency would be a more economical means of improving the effectiveness of the way in which the public health programme is implemented. Based on the characteristics of this programme, the emphasis is on delegating technical tasks, the main aim being to strengthen the connections between the said Community programme and communities of experts in the Member States. (6) The agency will have to mobilise high-level expertise in order to meet the objectives defined by the Commission and under its control. The agency will also have to make it possible to optimise the implementation of the programme by facilitating the recruitment of specialists in public health matters. (7) In addition to its tasks in the long term, the agency will improve flexibility in the implementation of the programme. The agency's annual work programme will ensure that it supports the setting of annual priorities for the implementation of the public health programme, arranged and decided by the Commission following the opinion of the programme committee. (8) Management based on the results obtained by the agency, together with the establishment of the necessary procedures and channels of control and coordination, will make it possible to simplify the ways in which the programme is implemented by the Commission. The Commission will be able to capitalise on the technical work carried out by the agency, by developing, in parallel and in an appropriate manner, tasks which require political discretion. The Commission will also develop tasks relating to the implementation of the programme which it would be inappropriate to entrust to the agency. (9) Cooperation between the agency and the Commission, and the accomplishment of the agency's specific tasks as regards disseminating information and providing assistance to networks, should help to raise the profile of Community action in the field of public health. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee for Executive Agencies, DECIDES: Article 1 Establishment 1. An executive agency for the management of the Community programme in the field of public health (the Agency), the statute of which is laid down in Regulation (EC) No 58/2003, is hereby established. 2. The name of the Agency shall be the Executive Agency for the Public Health Programme. Article 2 Location The Agency shall be located in Luxembourg. Article 3 Term The Agency is hereby established for a period beginning on 1 January 2005 and ending on 31 December 2010. Article 4 Objectives and tasks 1. Under the Community programme in the field of public health established by Decision No 1786/2002/EC (framework Decision), the Agency is hereby entrusted with implementing the tasks concerning Community aid under the programme, except for programme evaluation, monitoring of legislation, or any other action which could come under the exclusive competence of the Commission. In particular, it is hereby entrusted with the following tasks: (a) managing all the phases in the lifetime of specific projects, in the context of implementing the programme on public health, on the basis of Decision No 1786/2002/EC and of the work plan provided for in that Decision and adopted by the Commission, and the necessary checks to that end, taking the relevant decisions where the Commission has empowered it to do so; (b) adopting the instruments of budget execution for revenue and expenditure and carrying out, where the Commission has empowered it to do so, all the operations necessary for the management of the Community programme and, in particular, those linked to the award of contracts and grants; (c) providing logistical, scientific and technical support, in particular by organising technical meetings (management of expert working groups), preparatory studies, seminars or conferences. 2. The Commission decision delegating authority to the Agency shall set out in detail all the tasks entrusted to the Agency. It shall be forwarded to the Committee for Executive Agencies by way of information. Article 5 Organisational structure 1. The Agency shall be managed by a Steering Committee and a Director appointed by the Commission. 2. The members of the Steering Committee shall be appointed for two years. 3. The Director shall be appointed for four years. Article 6 Grant The Agency shall receive a grant entered in the general budget of the European Union and taken from the funds allocated to the programme on public health. Article 7 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the programmes for which it is responsible, in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 8 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of the standard financial regulation (3). Done at Brussels, 15 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 271, 9.10.2002, p. 1. Decision as last amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (3) Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (OJ L 297, 22.9.2004, p. 6).